                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

LEZLEE BAILEY                                                                        PLAINTIFF

v.                                    No. 6:18-CV-6081

LIFE INSURANCE COMPANY
OF NORTH AMERICA                                                                   DEFENDANT

                                             ORDER

       Before the Court is a joint motion (Doc. 20) to dismiss this case with prejudice. The motion

represents that the matter has settled. Dismissal on these terms is proper.

       IT IS THEREFORE ORDERED that the motion (Doc. 20) is GRANTED and this action

is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 19th day of December, 2018.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             CHIEF U.S. DISTRICT JUDGE
